     Case 3:21-cv-00936-MMA-MSB Document 3 Filed 05/28/21 PageID.78 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALFREDO HERNANDEZ-JIMENEZ,                         Case No. 21cv936-MMA-MSB
12                                    Petitioner,
                                                        ORDER GRANTING MOTION TO
13   v.                                                 PROCEED IN FORMA PAUPERIS
14   GREGORY J. ARCHAMBEAULT, et al.,
15                                 Respondents.
16
17         Petitioner, a detainee in the custody of the Department of Homeland Security,
18   Bureau of Immigration and Customs Enforcement, proceeding pro se, has filed a Petition
19   for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. Petitioner has also filed a
20   request to proceed in forma pauperis which indicates Petitioner cannot afford the $5.00
21   filing fee. Thus, the Court GRANTS Petitioner’s application to proceed in forma
22   pauperis. The Clerk of the Court shall file the Petition for Writ of Habeas Corpus
23   without prepayment of the filing fee.
24         IT IS SO ORDERED.
25   DATE: May 28, 2021                             ___________________________________
                                                    HON. MICHAEL M. ANELLO
26                                                  United States District Judge
27
28

                                                    1
                                                                               21cv936-MMA-MSB
